    Case 1:21-cv-00337-MN Document 1 Filed 03/04/21 Page 1 of 9 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 MICHAEL HUFF,                                       )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 SPORTSMAN’S WAREHOUSE                               )
 HOLDINGS, INC., JON BARKER,                         )
 MARTHA BEJAR, PHILIP C.                             )
 WILLIAMSON, CHRISTOPHER                             )
 EASTLAND, GREGORY P. HICKEY,                        )
 RICHARD MCBEE, and JOSEPH P.                        )
 SCHNEIDER,                                          )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on December 21, 2020

(the “Proposed Transaction”), pursuant to which Sportsman’s Warehouse Holdings, Inc.

(“Sportsman’s Warehouse” or the “Company”) will be acquired by affiliates of Great American

Outdoors Group, LLC.

       2.      On December 21, 2020, Sportsman’s Warehouse’s Board of Directors (the “Board”

or “Individual Defendants”) caused the Company to enter into an agreement and plan of merger

(the “Merger Agreement”) with Great Outdoors Group, LLC (“Parent”) and Phoenix Merger Sub

I, Inc. (“Merger Sub,” and together with Parent, “Great Outdoors”). Pursuant to the terms of the

Merger Agreement, Sportsman’s Warehouse’s stockholders will receive $18.00 in cash for each
    Case 1:21-cv-00337-MN Document 1 Filed 03/04/21 Page 2 of 9 PageID #: 2




share of Sportsman’s Warehouse common stock they own.

       3.      On February 2, 2021, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Sportsman’s Warehouse common stock.

       9.      Defendant Sportsman’s Warehouse is a Delaware corporation and maintains its

principal executive offices at 1475 West 9000, Suite A, West Jordan, Utah 84088. Sportsman’s




                                                  2
    Case 1:21-cv-00337-MN Document 1 Filed 03/04/21 Page 3 of 9 PageID #: 3




Warehouse’s common stock is traded on the NASDAQ under the ticker symbol “SPWH.”

       10.     Defendant Jon Barker is Chief Executive Officer and a director of the Company.

       11.     Defendant Martha Bejar is a director of the Company.

       12.     Defendant Philip C. Williamson is a director of the Company.

       13.     Defendant Christopher Eastland is a director of the Company.

       14.     Defendant Gregory P. Hickey is a director of the Company.

       15.     Defendant Richard McBee is a director of the Company.

       16.     Defendant Joseph P. Schneider is Chairman of the Board of the Company.

       17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       18.     Sportsman’s Warehouse provides outdoor enthusiasts with quality merchandise and

is a leading outdoor specialty company based in the Western United States with 112 store locations.

       19.     On December 21, 2020, Sportsman’s Warehouse’s Board caused the Company to

enter into the Merger Agreement with Great Outdoors.

       20.     Pursuant to the terms of the Merger Agreement, Sportsman’s Warehouse’s

stockholders will receive $18.00 in cash for each share of Sportsman’s Warehouse common stock

they own.

       21.     According to the press release announcing the Proposed Transaction:

       In an effort to better serve its loyal customers, Sportsman’s Warehouse has entered
       into a definitive agreement to join the Great American Outdoors Group, parent
       company of Bass Pro Shops, Cabela’s, White River Marine Group and a collection
       of nature-based resorts. The Great American Outdoors Group will remain a private
       company with a long-term view to do what is best for its customers, team members
       and conservation initiatives. As part of the agreement, Sportsman’s Warehouse will



                                                3
    Case 1:21-cv-00337-MN Document 1 Filed 03/04/21 Page 4 of 9 PageID #: 4




        be acquired for $18.00 per share in cash. . . .

        Transaction Overview

        The merger agreement was unanimously approved by Sportsman’s Warehouse’s
        Board of Directors. The transaction, which is expected to close in the second half
        of 2021, will be completed through a cash merger and is subject to approval by
        Sportsman’s Warehouse’s shareholders, as well as regulatory approvals and other
        customary closing conditions. The transaction is not subject to any financing
        condition. The entities will continue to operate independently until the transaction
        closes.

        J.P. Morgan Securities LLC served as lead financial advisor; Moelis & Company
        served as an additional financial advisor to the Great American Outdoors Group
        and King & Spalding LLP served as the Great American Outdoors Group legal
        counsel, with expert assistance from Debevoise & Plimpton LLP. Baird served as
        exclusive financial advisor to Sportsman’s Warehouse. O’Melveny & Myers served
        as legal counsel to Sportsman’s Warehouse.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

        22.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

        23.     As set forth below, the Proxy Statement omits material information.

        24.     First, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisor, Robert W. Baird & Co. Incorporated (“Baird”).

        25.     With respect to Baird’s Selected Transaction Analysis, the Proxy Statement fails to

disclose: (i) the total values of the transactions; and (ii) the closing dates of the transactions.

        26.     With respect to Baird’s Discounted Cash Flow Analysis, the Proxy Statement fails

to disclose: (i) the individual inputs and assumptions underlying the discount rates ranging from

8.75% to 11.75%; (ii) Baird’s basis for assuming terminal values ranging from 7.0x to 8.5x; (iii)

the terminal values used in the analysis; and (iv) the number of fully diluted outstanding shares of

the Company.




                                                   4
    Case 1:21-cv-00337-MN Document 1 Filed 03/04/21 Page 5 of 9 PageID #: 5




       27.      With respect to Baird’s Transaction Premiums Paid Analysis, the Proxy Statement

fails to disclose: (i) the transactions observed in the analysis; and (ii) the premiums paid in the

transactions.

       28.      When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       29.      Second, the Proxy Statement fails to disclose the timing and nature of all

communications regarding the future employment and directorship of the Company’s officers and

directors, including who participated in all such communications.

       30.      Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       31.      The omission of the above-referenced material information renders the Proxy

Statement false and misleading.

       32.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                              COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
       Thereunder Against the Individual Defendants and Sportsman’s Warehouse

       33.      Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       34.      The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in



                                                   5
    Case 1:21-cv-00337-MN Document 1 Filed 03/04/21 Page 6 of 9 PageID #: 6




light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Sportsman’s Warehouse is liable

as the issuer of these statements.

       35.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       36.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       37.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       38.     The Proxy Statement is an essential link in causing plaintiff to approve the Proposed

Transaction.

       39.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       40.     Because of the false and misleading statements in the Proxy Statement, plaintiff is

threatened with irreparable harm.

                                            COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                              Against the Individual Defendants

       41.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.




                                                  6
    Case 1:21-cv-00337-MN Document 1 Filed 03/04/21 Page 7 of 9 PageID #: 7




       42.     The Individual Defendants acted as controlling persons of Sportsman’s Warehouse

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or directors of Sportsman’s Warehouse and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       43.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       44.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

       45.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

       46.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and




                                                  7
    Case 1:21-cv-00337-MN Document 1 Filed 03/04/21 Page 8 of 9 PageID #: 8




proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                   8
  Case 1:21-cv-00337-MN Document 1 Filed 03/04/21 Page 9 of 9 PageID #: 9




Dated: March 4, 2021                     RIGRODSKY LAW, P.A.

                                 By: /s/ Gina M. Serra
                                     Seth D. Rigrodsky (#3147)
                                     Gina M. Serra (#5387)
                                     Herbert W. Mondros (#3308)
                                     300 Delaware Avenue, Suite 210
                                     Wilmington, DE 19801
                                     Telephone: (302) 295-5310
                                     Facsimile: (302) 654-7530
                                     Email: sdr@rl-legal.com
                                     Email: gms@rl-legal.com
                                     Email: hwm@rl-legal.com

                                         Attorneys for Plaintiff




                                     9
